Order filed September 18, 2012.




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-12-00656-CV
                                    ____________

                  In the Interest of A.L., M.L., and J.Y.R., Children


                       On Appeal from the 315th District Court
                                Harris County, Texas
                         Trial Court Cause No. 2010-06710J


                                         ORDER

       This is an accelerated appeal from a judgment in a suit in which the termination of
the parent-child relationship is at issue Appellant's brief was due September 17, 2012.
No brief has been filed.

       Unless appellant files a brief with the clerk of this court within 10 days of the date
of this order, the court will dismiss the appeal for want of prosecution. See Tex. R. App.
P. 42.3(b).

                                          PER CURIAM